       Case 3:18-cv-05863-BHS Document 43 Filed 07/29/19 Page 1 of 1




 1                                                    The Honorable Judge Benjamin H. Settle

 2

 3

 4

 5

 6

 7                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    AT TACOMA
 9   RUSSELL D. GARRETT, Chapter 7 Trustee
     for the bankruptcy estate of Robert and
10   Stephanie Taylor,                                 Case No. 3:18-cv-5863-BHS
11                               Plaintiff,            NOTICE OF DISMISSAL
                                                       WITHOUT PREJUDICE AND
12            v.                                       WITHOUT FEES OR COSTS TO
                                                       ANY PARTY
13   MORGAN HENNING a/k/a MORGAN
     ROTHSCHILD and HAYLEY HENNING;
14   and FRANNET GLOBAL, LLC,
15                               Defendants.
16

17                                             I.   NOTICE

18            Plaintiff Russel D. Garrett, Chapter 7 Trustee for the bankruptcy estate of Robert

19   and Stephanie Taylor hereby gives notice pursuant to Fed. R. Civ. P. 41(1)(A)(i) that

20   the claims against FranNet Global, LLC should be dismissed without prejudice and

21   without fees or costs to any party.

22                                                  LANDERHOLM, P.S.
23                                                  /s/ Phillip J. Haberthur
24                                                  Phillip J. Haberthur, WSBA #38038
                                                    Of Attorneys for Plaintiff
25

26
     NOTICE OF DISMISSAL AGAINST FRANNET GLOBAL, LLC
     WITH PREJUDICE- 1
     3:18-cv-05863-BHS
     TAYS07-000001 - 4334637_2                                           805 Broadway Street, Suite 1000
                                                                         PO Box 1086
                                                                         Vancouver, WA 98666
                                                                         T: 360-696-3312 • F: 360-696-2122
